t c summary opinion united_states tax_court deborah ann puckett petitioner v commissioner of internal revenue respondent docket no 24747-04s filed date deborah ann puckett pro_se edwina l jones for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar is not reviewable by any other court and this opinion should not be cited as authority pursuant to the provisions of sec_6015 petitioner submitted to respondent an administrative request for relief from federal_income_tax liabilities for the taxable_year respondent determined that petitioner is not entitled to relief from joint_and_several_liability for dollar_figure of unpaid federal_income_tax penalties and interest for under sec_6015 petitioner timely filed a petition with this court under sec_6015 for review of respondent’s determination the sole issue for decision is whether respondent abused his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 we hold that he did not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in mooresville north carolina petitioner and tracy b puckett mr puckett were married in petitioner and mr puckett began maintaining separate residences in date and were legally_separated in date their separation agreement dated date stated in pertinent part the parties currently owe the irs approximately dollar_figure due to husband’s failure to pay his social_security_tax husband agrees that he shall be solely responsible for the said debt to the irs and that he shall pay the debt to the irs in a timely fashion and as determined by the irs petitioner and mr puckett were divorced in date they have one son who is hearing impaired and resides with petitioner petitioner was not abused by mr puckett during petitioner worked part-time as a nurse for novant health corporate presbyterian hospital petitioner earned wages of dollar_figure from which dollar_figure was withheld as federal_income_tax during petitioner also operated a retail clothing business known as ensembles inc ensembles she and mr puckett were joint owners of ensembles through an s_corporation that they organized in date during ensembles incurred substantial losses and eventually closed for business in date mr puckett was also self-employed as a consultant for crothall health care inc during in he made estimated_tax payments of dollar_figure and reported a net profit of dollar_figure on schedule c profit or loss from business during petitioner and mr puckett maintained joint checking and savings accounts into which they deposited their salary and from which they paid household bills and some business bills petitioner had complete access to the joint accounts reviewed monthly bank statements and balanced the joint checkbook to the bank statements petitioner and mr puckett filed for bankruptcy under chapter of the bankruptcy code on date and they received a discharge on date on date petitioner and mr puckett filed a delinquent joint federal_income_tax return for the taxable_year reporting tax due of dollar_figure the amount due was solely attributable to mr puckett’s income calculated as an dollar_figure self-employment_tax liability plus an dollar_figure tax on an individual_retirement_account distribution they did not remit payment with their return on date respondent assessed the tax less income_tax_withholding and estimated_tax payments plus the applicable penalties and interest petitioner submitted to respondent forms request for innocent spouse relief dated date and date on date respondent’s examination_division denied petitioner’s request for relief from joint_and_several_liability on the return petitioner and mr puckett reported total_tax of dollar_figure on line and total payments of dollar_figure on line the return also reported an estimated_tax penalty in the amount of dollar_figure on date petitioner appealed to respondent’s appeals_office on the grounds that she filed jointly to lower mr puckett’s tax_liability and with the understanding that mr puckett would pay the tax owing on date respondent issued a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 in the notice respondent determined that petitioner failed to meet her burden of establishing that she had a reasonable belief that the taxes would be paid timely and that petitioner failed to establish that she would suffer an economic hardship if she were required to pay some or all of the tax petitioner filed an imperfect petition followed by an amended petition contesting respondent’s determination the amended petition stated the debt was due to my ex-husband not paying his social_security_taxes i had been instructed by my accountant to sign a joint tax_return even though i was separated from my ex-husband in an attempt to help with divorce relations by lowering the amount he owed and also told i would not be held responsible i was then told by them to file an innocent spouse form which a former irs caseworker told me months ago never works mr puckett did not file a notice of intervention under rule b he did however file a statement with respondent’s appeals_office stating that he was assured by both his accountant and his wife that there would not be any taxes due for because of the losses related to his wife’s business_discussion as a general_rule spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 sec_6015 however provides relief from joint_and_several_liability to certain taxpayers under certain circumstances sec_6015 encompasses three types of relief sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and sec_6015 provides equitable relief from joint_and_several_liability in certain circumstances if neither sec_6015 nor sec_6015 is available in the instant case petitioner requested relief under sec_6015 from liability for the tax reported on the return but not paid when the return was filed respondent determined that petitioner was not entitled to the requested relief we review respondent’s denial of equitable relief to petitioner after a trial de novo and under an abuse_of_discretion standard 122_tc_32 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 petitioner bears the burden of proving that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion rule a 119_tc_306 affd 101_fedappx_34 6th cir 118_tc_106 affd 353_f3d_1181 10th cir petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law jonson v commissioner supra pincite 112_tc_19 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is nequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed procedures to be used in determining whether the requesting spouse qualifies for relief from joint_and_several_liability under sec_6015 as applicable to the present case these procedures are set forth in revproc_2000_15 2000_ 1_cb_447 the requesting spouse must satisfy seven condition sec_4 revproc_2003_61 2003_2_cb_296 which supersedes continued threshold conditions before the commissioner will consider a request for relief under sec_6015 revproc_2000_15 sec_4 c b pincite respondent agrees that in this case those threshold conditions are satisfied where the requesting spouse satisfies the threshold conditions revproc_2000_15 sec_4 c b pincite sets forth the circumstances under which respondent will ordinarily grant relief under sec_6015 in a case like the instant case where a liability is reported on a joint_return but not paid relief under sec_6015 will ordinarily be granted if all of the following elements are satisfied a at the time relief is requested the requesting spouse has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and continued revproc_2000_15 2000_1_cb_447 is effective for requests for relief under sec_6015 filed on or after date and for requests for such relief pending on and for which no preliminary determination_letter had been issued as of that date revproc_2003_61 sec c b pincite revproc_2003_61 supra is not applicable in the instant case because petitioner filed her request for relief on date and respondent issued a preliminary determination on date c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration revproc_2000_15 sec_4 c b pincite in cases where the threshold conditions have been satisfied but the requesting spouse does not qualify for relief under revproc_2000_15 sec_4 c b pincite equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2000_15 sec_4 c b pincite revproc_2000_15 sec_4 c b pincite lists several nonexclusive factors that the commissioner will consider in determining eligibility for equitable relief under sec_6015 no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately revproc_2000_15 sec_4 c b pincite the nonexclusive list of factors that the commissioner will consider as weighing in favor of granting relief includes the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would be unpaid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable solely to the nonrequesting spouse see revproc_2000_15 sec_4 c b pincite the nonexclusive list of factors that the commissioner will consider as weighing against granting relief includes the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know at the time the return was signed that the reported liability would be unpaid the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or according to the revenue_procedure however this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability revproc_2000_15 sec_4 e c b pincite agreement to pay the unpaid liability see revproc_2000_15 sec_4 c b pincite for reasons to be discussed we conclude that petitioner does not qualify for relief under section dollar_figure or dollar_figure of the revenue_procedure in order to streamline our discussion we shall focus exclusively on the factors enumerated in section dollar_figure of the revenue_procedure that discussion however will make apparent why petitioner fails to qualify for relief under either section of the revenue_procedure a neutral factors we consider many of the factors to be neutral weighing neither in favor of nor against granting petitioner relief abuse petitioner was not abused by mr puckett lack of spousal abuse is not a factor listed in revproc_2000_15 sec_4 c b pincite that weighs against granting relief therefore this factor is neutral see 120_tc_137 compliance with federal_income_tax laws respondent concedes that petitioner has complied with her income_tax filing_requirements this factor does not weigh in favor of or against granting relief to petitioner significant benefit there is no evidence that petitioner significantly benefited beyond normal support from the unpaid liability therefore this factor is neutral b factors weighing in favor of granting relief marital status petitioner and mr puckett began living apart and separate from each other in date they were legally_separated in date and divorced in date consequently this factor weighs in favor of granting relief to petitioner attributable to nonrequesting spouse respondent concedes that the liability for which relief is sought is solely attributable to mr puckett this factor weighs in favor of granting relief to petitioner c factors weighing against granting relief knowledge or reason to know the relevant knowledge in the case of a reported but unpaid liability is whether when the return was signed the taxpayer knew or had reason to know that the tax would not be paid washington v commissioner supra revproc_2000_15 sec_4 b c b pincite accordingly we must consider whether taking into account all the facts and circumstances sec_6015 petitioner knew or had reason to know that mr puckett would not pay the tax shown as due on the return respondent contends that petitioner knew or had reason to know that the tax_liability would not be paid in support of his contention respondent asserts petitioner and mr puckett filed for bankruptcy week before signing their return when petitioner signed the return she had constructive knowledge of the tax_liability shown on the return and because of their financial difficulties petitioner knew that mr puckett would not pay the tax_liability having observed petitioner’s appearance and demeanor at trial we find her testimony to be honest forthright and credible we conclude however that petitioner had reason to know that mr puckett would not pay the liability reported on the return petitioner testified at trial that she knew when she signed the return that it reported a balance due and that no payment was remitted with the return she asserts however that she was urged by her accountant to execute the return because it makes for better divorce relations if i petitioner sign jointly and it will reduce the amount he mr puckett owes petitioner further asserts that if she had known she would be liable for mr puckett’s unpaid tax_liability she would not have filed a joint_return notwithstanding however petitioner admitted that she probably knew that there was a good chance mr puckett was not going to pay the tax_liability and that she definitely didn’t care how he was going to pay it indeed petitioner admitted that she helped mr puckett pay a previous tax_liability from his previous marriage accordingly this factor weighs against granting relief to petitioner nonrequesting spouse’s legal_obligation petitioner’s and mr puckett’s date separation agreement placed the legal_obligation to pay the unpaid tax_liability exclusively on mr puckett respondent asserts however that this will not be a factor weighing in favor of relief if petitioner knew or had reason to know at the time that the separation agreement was entered into that mr puckett would not pay the tax_liability see revproc_2000_15 sec_4 e c b pincite respondent argues that petitioner had reason to know at the time the separation agreement was entered into that mr puckett would not pay the tax_liability because inter alia they had received a discharge_in_bankruptcy on date we agree as discussed above after their discharge_in_bankruptcy petitioner and mr puckett filed their return on date reporting a tax due they did not remit payment at the time they executed their separation agreement the tax_liability remained unpaid moreover petitioner knew that mr puckett had a delinquent tax_liability from his previous marriage consequently this factor weighs against granting relief to petitioner economic hardship respondent contends that petitioner does not satisfy the economic hardship test because she admitted that she is able to pay her reasonable basic living_expenses with her income respondent further contends that petitioner failed to submit any documentation of her monthly expenses to support her contention that she would suffer economic hardship petitioner admitted at trial that she told the appeals officer that her income was sufficient to meet her reasonable living allowances given that admission and in the absence of documentation to the contrary the record does not support a finding that petitioner will suffer economic hardship if she is not relieved from joint_and_several_liability consequently this factor weighs against granting relief to petitioner d conclusion after considering all of the facts and circumstances we find that it would not be inequitable to hold petitioner liable for payment of the outstanding liability thus we hold that respondent did not abuse his discretion in denying petitioner equitable relief from joint_and_several_liability under sec_6015 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
